     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 1 of 24 Page ID #:1



     V. James DeSimone (SBN: 119668)
 1   vjdesimone@gmail.com
     Carmen D. Sabater (SBN: 303546)
 2   cds820@gmail.com
 3   V. JAMES DESIMONE LAW
     13160 Mindanao Way Suite 280
 4   Marina Del Rey, California 90292
     Telephone: (310) 693-5561
 5   Email: VJD000095@bohmlaw.com
 6
     Attorneys for Plaintiffs, M.A.R., minor, by and through his Guardian ad litem
 7   ELISABETH BARRAGAN; and SILVIA IMELDA RIVERA, mother of deceased.
 8
                                      UNITED STATES DISTRICT COURT
 9
                                     CENTRAL DISTRICT OF CALIFORNIA
10
     M.A.R., a minor, by and through his               Case No.: 2:21-cv-02957
11   Guardian ad litem ELISABETH
12   BARRAGAN, individually, and as a                  COMPLAINT FOR DAMAGES
     successor in interest to DANIEL
13   RIVERA; SILVIA IMELDA RIVERA,                      1. Unreasonable Search and Seizure-
     individually,                                         Excessive Force (42 U.S.C. § 1983)
14                                                      2. Deprivation of Life Without Due
                      Plaintiff,                           Process (42 U.S.C. § 1983)
15                                                      3. Municipal Liability for
                      vs.                                  Unconstitutional Custom, Practice,
16                                                         or Policy—(42 U.S.C. § 1983)
     CITY OF LOS ANGELES; Unknown                       4. Interference with Parent-Child
17   Doe Officer 1; Unknown Doe Officer 2;                 Relationship (42 U.S.C. §1983)
     Unknown Doe Officer 3; Unknown Doe                 5. Wrongful Death (Cal. Civ. Proc.
18   Officer 4; Police Chief MICHEL                        Code § 377.60)
     MOORE, in his individual, and official             6. Assault and Battery
19   capacity; and DOES 5-10, inclusive.                7. Negligence
                                                        8. Violation of Bane Civil Rights Act
20                     Defendants.                          (Civil Code § 52.1)
21                                                     DEMAND FOR JURY TRIAL
22
23
24   PLAINTIFFS M.A.R., the minor child of deceased, DANIEL RIVERA (hereinafter “MR.
25   RIVERA”), and SILVIA IMELDA RIVERA, the mother of deceased, upon information
26   and belief, alleges as follows:
27   ///
28   ///

                                                     -1-
                                            COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                           V. James DeSimone, Esq.
     Case No.:                                                                Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 2 of 24 Page ID #:2




 1                                             INTRODUCTION
 2           1.       PLAINTIFF M.A.R., by and through his Guardian ad litem ELISABETH
 3   BARRAGAN; and SILVIA IMELDA RIVERA, (“PLAINTIFFS”) bring this lawsuit to
 4   seek justice for MR. RIVERA who was recklessly killed by DEFEDANTS UNKNOWN
 5   DOE OFFICERS one through four (1-4) (hereinafter “UNKNOWN DOE OFFICERS 1-
 6   4”) of the Los Angeles Police Department (“LAPD”) on August 14, 2020. At the time of
 7   the killing, MR. RIVERA was unarmed, surrendering and was not threating anyone.
 8   DEFENDANTS UNKNOWN DOE OFFICERS 1-4 recklessly used excessive force
 9   causing MR. RIVERA’s death by piling on top of him while he was in a prone position,
10   tasing MR. RIVERA four (4) times without justification, improperly restraining him while
11   applying full body weight and forcing him in face own while in medical distress causing
12   positional asphyxiation. Based on information and belief, DEFENDANTS UNKNOWN
13   DOE OFFICERS 1-4 used excessive force and recklessly caused the death of MR.
14   RIVERA. DEFENDANTS UNKNOWN DOE OFFICERS 1-4 also failed to intervene
15   and stop the unjustified use of excessive force.
16           2.       According to LAPD 2019 statistics of officer involved deaths, thirty five (35)
17   people were killed by LAPD officers with sixteen (16), or 45.7%, of the people being
18   killed were Latino, like MR. RIVERA.
19           3.       Moreover, a database compiled by the LA Times on June 9, 2020 in the
20   aftermath of George Floyd’s death in Minneapolis of cases where people died at the hands
21   of law enforcement in Los Angeles County, it found that “since 2000, there have been
22   nearly 900 killings by local police that were ruled a homicide by county medical
23   examiners. Almost all of the dead were men, nearly 80% were black or Latino,” Further,
24   more than 50% of these deaths were Latino, like MR. RIVERA.
25           4.       DEFENDANT POLICE CHIEF MICHEL MOORE (“CHIEF MOORE” OR
26   “DEFENDANT MOORE”) has failed to impose adequate discipline on his deputies who
27   committed killings, or who committed other types of excessive force, creating a culture of
28   impunity within the LAPD that encourages such violence and incidents of unreasonable

                                                   -2-
                                          COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                               V. James DeSimone, Esq.
     Case No.:                                                                    Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 3 of 24 Page ID #:3




 1   force against the public.
 2           5.       DEFENDANT CITY OF LOS ANGELES (“CITY”) by summarily rejecting
 3   PLAINTIFFS’ claim for damages, has proved unwilling to accept responsibility for the
 4   wrongs committed by its Officers.
 5           6.       This civil rights action seeks compensatory and punitive damages from
 6   DEFENDANTS for violating various rights under the United States Constitution and
 7   California State laws in connection with the fatal tasing, excessive force, and improper
 8   restraining of Mr. Rivera on August 14, 2020.
 9           7.       DEFENDANTS UNKNOWN DOE OFFICERS 1-3 piled on top of MR.
10   RIVERA as he was laying face down in a prone position while DEFENDANT
11   UNKNOWN DOE OFFICER 4 tased MR. RIVERA with a taser gun four times, whereby
12   the combination of all UNKNOWN DOE OFFICERS 1-4’s actions, caused MR.
13   RIVERA’s death. DEFENDANTS UNKNOWN DOE OFFICERS 1-4 are all employed
14   by the Los Angeles Police Department. MR. RIVERA was unarmed and not threatening
15   anyone.         The killing was completely unnecessary, unreasonable, unjustified.
16   DEFENDANTS UNKNOWN DOE OFFICERS 1-4’s actions leave MR. RIVERA’s
17   teenage son, M.A.R., fatherless, and his mother SILVIA IMELDA RIVERA without a
18   son (“PLAINTIFFS”). DEFENDANTS UNKNOWN DOE OFFICERS 1-4 are directly
19   liable for PLAINTIFFS’ injuries under federal law pursuant to 42 U.S.C. § 1983.
20   PLAINTIFFS bring this lawsuit, seeking justice.
21           8.       DEFENDANTS DOES 5-10 proximately caused MR. RIVERA’s and the
22   PLAINTIFFS’ injuries by integrally participating or failing to intervene in the excessive
23   force, and by engaging in other acts/ or omissions around the time of the tasing and
24   improper restraining that resulted in MR. RIVERA’s death, including, using unreasonable
25   use of excessive force against him. DEFENDANTS DOES 5-10 are directly liable for
26   PLAINTIFFS’ injuries under federal law pursuant to 42 U.S.C. § 1983.
27           9.       DEFENDANT CITY, Police Chief MICHEL MOORE, DEFENDANTS
28   UNKNOWN DOE OFFICERS 1-4 and DOES 5-10 also proximately caused MR.

                                                -3-
                                       COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                         V. James DeSimone, Esq.
     Case No.:                                                              Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 4 of 24 Page ID #:4




 1   RIVERA’s and PLAINTIFFS’ injuries and are liable under state and federal law and under
 2   principles set forth in Monell v. Department of Social Services, 436 U.S. 658 (1978) and
 3   by ratifying the unconstitutional actions of the UNKNOWN DOE OFFICERS 1-4 and
 4   DOES 5-10 officers’ actions and/or maintaining a policy or custom that is the “moving
 5   force” behind the unconstitutional deprivations alleged below.
 6           10.      The policies and customs of engaging in unreasonable excessive force,
 7   unnecessary tasing, improperly restraining and use of hobble restraints on civilians such
 8   as MR. RIVERA’s are fundamentally unconstitutional and constitute a menace of major
 9   proportions to the public. Accordingly, insofar as PLAINTIFFS herein seek by means of
10   this civil rights action to hold accountable those responsible for the killing of MR.
11   RIVERA and to challenge the CITY’s unconstitutional policies and practices, this civil
12   rights action is firmly in the public interest.
13                                          JURISDICTION
14           11.      Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331. This action
15   at law for money damages arises under 42 U.S.C. § 1983 and the United States
16   Constitution, the laws of the State of California, and common law principles to redress a
17   deprivation under color of state law of rights, privileges and immunities secured to
18   Plaintiffs by said statutes, and by the First, Fourth, and Fourteenth Amendments of the
19   United States Constitution.
20           12.      The incidents complained of occurred in Arleta, California in the City of Los
21   Angeles. On August 14, 2020, at approximately 6:01 p.m., UNKNOWN DOE OFFICERS
22   1-4 of the Los Angeles Police Department caused the death of Decedent MR. RIVERA
23   by three (3) officers piling on top of him using full body weight, using excessive force,
24   improperly restraining him when he was surrendering and in the prone position while a
25   fourth (4th) officer tased him four (4) times and using hobble restraints.
26   ///
27   ///
28   ///

                                                  -4-
                                         COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                              V. James DeSimone, Esq.
     Case No.:                                                                   Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 5 of 24 Page ID #:5




 1                       ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
 2           13.      At all times herein mentioned, PLAINTIFF, M.A.R., the minor child of the
 3   deceased, is a resident City of Los Angeles California.
 4           14.      At all times herein mentioned, PLAINTIFF SILVIA IMELDA RIVERA, the
 5   mother of deceased, is a resident of the City of Los Angeles.
 6           15.      At all times herein mentioned decedent, DANIEL RIVERA, was a resident
 7   of the City of Los Angeles, in the State of California.
 8           16.      DEFENDANT CITY of LOS ANGELES (hereinafter referred to as “CITY”)
 9   is and was a duly organized public entity; form unknown, existing as such under the laws
10   of the State of California. At all relevant times, CITY was the employer of DEFENDANT
11   CHIEF MICHEL MOORE, DEFENDANTS UNKNOWN DOE OFFICERS 1-4 and
12   DOES 5-10, who were either CITY officers, or managerial, supervisorial, and
13   policymaking employees of the CITY police department are sued in their individual
14   capacity for damages only.
15           17.       At all relevant times, DEFENDANTS UNKNOWN DOE OFFICERS 1-4
16   DEFENDANTS and DOES 5 to 10 were duly authorized employees and agents of the
17   CITY, who were acting under color of law within the course and scope of their respective
18   duties as CITY police officers and with the complete authority and ratification of their
19   principal, DEFENDANT CITY.
20           18.       At all relevant times, DEFENDANTS UNKNOWN DOE OFFICERS 1-4 ,
21   and DEFENDANTS DOES 5 to 10 were duly appointed CITY officers and/or employees
22   or agents of the CITY, subject to oversight and supervision by CITY’s elected and non-
23   elected officials.
24           19.       In doing the acts and failing and omitting to act as hereinafter described,
25   DEFENDANTS UNKNOWN DOE OFFICERS 1-4, and DOES 5 to 10 were acting on
26   the implied and actual permission and consent of CITY.
27           20.        DEFENDANTS UNKNOWN DOE OFFICERS 1-4 were, at all relevant
28   times, the officers that fatally caused MR. RIVERA’s death while employed by the City

                                                  -5-
                                         COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                             V. James DeSimone, Esq.
     Case No.:                                                                  Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 6 of 24 Page ID #:6




 1   of Los Angeles. Based on information and belief, DEFENDANTS UNKNOWN DOE
 2   OFFICERS 1-4 were present and improperly restrained MR. RIVERA when he was in the
 3   prone position, tased him four (4) times without justification, , and failed to intervene and
 4   stop the unjustified use of excessive and deadly force. DOES 5 to 10 were each duly
 5   appointed, qualified and acting ranking officers, officials and employees of the Los
 6   Angeles Police Department and DEFENDANT CITY, also charged by law with the
 7   supervision, management, control, operation, and administration of the Los Angeles
 8   Police Department and CITY. Each said DEFENDANT was acting within the course and
 9   scope of their said employment and under the color of state law, and as the employee,
10   agent and representative of each other DEFENDANT.
11           21.       PLAINTIFFS are informed and believe and thereon allege that each of the
12   DEFENDANTS designated as a DOE are intentionally and negligently responsible in
13   some manner for the events and happenings herein referred to, and thereby proximately
14   caused injuries and damages as herein alleged. The true names and capacities of DOES 5
15   through 10, inclusive, and each of them, are not now known to PLAINTIFFS who
16   therefore sue said DEFENDANTS by such fictitious names, and PLAINTIFFS will seek
17   leave to amend this complaint to show their true names and capacities when the same have
18   been ascertained.
19           22.      At all times mentioned herein, each and every DEFENDANT was the agent
20   of each and every other DEFENDANT and had the legal duty to oversee and supervise
21   the hiring, conduct, and employment of each and every DEFENDANT.
22           23.      On October 30, 2020, PLAINTIFFS timely filed a timely claim for damages
23   with CITY pursuant to applicable sections of the California Government Code.
24           24.       On November 5, 2020, PLAINTIFFS received a letter from the CITY stating
25   that the claim for damages was forwarded to the Office of the City Attorney, Claim # C21-
26   01853.
27           25.      On December 10, 2020, PLAINTIFFS’ claims were rejected by the City of
28   Los Angeles.

                                                 -6-
                                        COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                            V. James DeSimone, Esq.
     Case No.:                                                                 Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 7 of 24 Page ID #:7




 1                 FACTS COMMON TO ALL CAUSES OF ACTION
 2           26.          On August 14, 2020 at around 06:01 p.m., UNKNOWN DOE OFFICERS
 3   1-4 arrived in the vicinity of Wingo Street in Arleta, CA responding to a purported
 4   burglary in progress with body cams which captured their unnecessary use of excessive
 5   force and callous conduct.
 6           27.      Upon their arrival, MR. RIVERA was by the fence of the wash and as the
 7   UNKNOWN DOE OFFICERS 1-4 called out to him to lie face down as he jumped over
 8   the fence into the wash.
 9           28.       UNKNOWN DOE OFFICERS 1-4 went over the fence and as they
10   approached MR. RIVERA, he surrendered, by laying face down on the grounds in a prone
11   position with his hands up in plain view by his head.
12           29.      UNKNOWN DOE OFFICERS 1-3 then jumped on top of MR. RIVERA as
13   he lay face down in the prone position, with one officer applying his full body weight and
14   kneeing MR. RIVERA in his back, another officer grabbing MR. RIVERA by the arms
15   and a third officer aggressively grabbing MR. RIVERA’s wrist to handcuff him.
16           30.      Although MR. RIVERA, showed no resistance and was totally compliant, an
17   UNKNOWN DOE OFFICER 4 quickly began tasing MR. RIVERA thereby causing his
18   body to convulse and tense from the shock and pain to his body.
19           31.      As MR. RIVERA’s body violently convulsed while laying in the prone
20   position and pleading for help, UKNOWN DOE OFFICERS 1-3 continued to aggressively
21   handcuff him while UNKNOWN DOE OFFICER 4 continued tasing MR. RIVERA a total
22   of four (4) times making it more difficult to handcuff MR. RIVERA as the repeated tasing
23   caused MR. Rivera’s body to convulse and tense up.
24           32.      MR. RIVERA was still in the prone position when an UNKNOWN DOE
25   OFFICER grabbed MR. RIVERA’s neck with both hands and slammed MR. RIVERA’s
26   neck into the ground while another UNKNOWN DOE OFFICER had his full body weight
27   on top of MR. RIVERA and his knee on MR. RIVERA’s arm.
28           33.      Despite MR. RIVERA being in the prone position, his body convulsing, and

                                                 -7-
                                        COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                          V. James DeSimone, Esq.
     Case No.:                                                               Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 8 of 24 Page ID #:8




 1   pleading for help, UNKNOWN DOE OFFICERS 1-3 continued shoving MR. RIVERA
 2   into the ground while one of the officers had his full body weight on MR. RIVERA’S
 3   back.
 4           34.      Once MR. RIVERA was handcuffed and laying down in the prone position,
 5   UNKNOWN DOE OFFICER remained seated in a horse stance position on top of MR.
 6   RIVERA and unnecessarily requested a hobble restraint device to further subdue MR.
 7   RIVERA. The officers kept MR. RIVERA faced down while handcuffed and hobbled a
 8   position known to cause death by positional asphyxiation.
 9           35.      The police body cam footage shows MR. RIVERA was ultimately
10   completely rolled off of his stomach approximately six minutes after the initial piling on
11   of UNKNOWN DOE OFFICERS 1-4. At approximately four minutes after the initial
12   assault, with MR. RIVERA struggling to breath and in the prone position, an UNKNOWN
13   DOE OFFICER placed a mask on his face. Even after MR. RIVERA was handcuffed, the
14   body cam footage shows MR. RIVERA in the prone position face down, struggling to
15   breath for nearly three more minutes with UNKNOWN DOE OFFICERS continuing to
16   unnecessarily apply pressure to his back.
17           36.       As UNKNOWN DOE OFFICER remained on top of MR. RIVERA with his
18   full body weight while he was in the prone position with minimal movement, another
19   UNKNOWN DOE OFFICER placed MR. RIVERA’s legs tightly into a hobble restraint
20   device to further restrict his movements while his minimal movements were showing he
21   was in distress and needed medical attention. Further, during this period MR. RIVERA’s
22   body continued to tense and he showed obvious signs of struggling to breathe and
23   respiratory distress.
24           37.      Even after MR. RIVERA laid motionless and rendered incapacitated
25   UNKNOWN DOE OFFICERS 1-4 did not render any type of first aid.
26           38.      DEFENDANTS CITY are well aware of the dangers involved in hog tying a
27   person in the prone position, however, continue to allow their OFFICERS to utilize this
28   reckless tactic. Moreover, as noted in a Police Mag article, authored by Lawrence E.

                                                -8-
                                       COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                          V. James DeSimone, Esq.
     Case No.:                                                               Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 9 of 24 Page ID #:9




 1   Heiskell1, dated September 9, 2019, “Multiple cases of death by positional asphyxia have
 2   been associated with the hog tied or prone restraint position. The risk of positional
 3   asphyxia is further compounded when a suspect with predisposing medical conditions
 4   becomes involved in a violent struggle with an officer. This is especially true when the
 5   physical restraint includes the use of behind-the-back handcuffing combined with placing
 6   the individual in a stomach down position. Many law enforcement and health personnel
 7   are now taught to avoid restraining people face-down or to do so only for a very short
 8   period of time.”
 9            39.      Based on information and belief prior to using excessive force,
10   DEFENDANTS UNKNOWN DOE OFFICERS 1-4 gave no verbal command or warning
11   prior to tasing MR. RIVERA. Despite MR. Rivera complying with UNKNOWN DOE
12   OFFICER’s command to give him his hand or he was going to be tased, prior to the tasing
13   DEFENDANT UNKNOWN DOE OFFICER 4 did not issue any further warnings to MR.
14   RIVERA that he was going to tase him, or give him any commands as required by Police
15   Officer Standard Training (POST), California law and Constitutional limits on the use of
16   force.
17            40.     DEFENDANTS UNKNOWN DOE OFFICERS 1-4 took no steps to
18   intervene and/or prevent the killing of MR. RIVERA.
19            41.     Upon information and belief, while being repeatedly tased and improperly
20   restrained, MR. RIVERA was convulsing and in distress, and in obvious and critical need
21   of emergency medical care and treatment. DEFENDANTS UNKNOWN DOE
22   OFFICERS 1-4 did not timely summon medical care or permit medical personnel to treat
23   MR. RIVERA. The delay of medical care to MR. RIVERA caused him extreme physical
24   and emotional pain and suffering, and was, on information and belief, a contributing cause
25
26   1
       Lawrence Heiskell, MD, FACEP, FAAFP is an emergency physician and a veteran
27   reserve police officer with the Palm Springs (CA) Police Department. He is the founder
28   and medical director of the International School of Tactical Medicine.
     https://www.policemag.com/524139/how-to-prevent-positional-asphyxia
                                                 -9-
                                        COMPLAINT FOR DAMAGES
     M.A.R. v. City of Los Angeles                                          V. James DeSimone, Esq.
     Case No.:                                                               Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 10 of 24 Page ID #:10




 1    of MR. RIVERA’s death.
 2            42.      Furthermore, Los Angeles County Deputy Medical Examiner Dr. Brice L.
 3    Hunt, ruled MR. RIVERA’s death a homicide. According to Dr. Hunt, he ascribes one of
 4    the causes of death to cardiopulmonary arrest following prone physical restraint with
 5    electromuscular disruption.
 6                                    FIRST CAUSE OF ACTION
 7               Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
 8                                       (Against All Defendants)
 9            43.      PLAINTIFF(S) repeat and re-allege each and every allegation in the above
10    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
11            44.      DEFENDANTS UNKNOWN DOE OFFICERS 1-4’s unjustified tasing,
12    improper restraining and use of force was both excessive and unreasonable under the
13    circumstances. DEFENDANTS’ unjustified killing of MR. RIVERA deprived him of his
14    right to be secure in his person against unreasonable searches and seizures as guaranteed
15    to MR. RIVERA under the Fourth Amendment to the United States Constitution and
16    applied to state actors by the Fourteenth Amendment. PLAINTIFF, M.A.R., as the minor
17    child of decedent and SILVIA IMELDA RIVERA, as the mother of decedent have the
18    right and standing to assert MR. RIVERA’s claim for his violation of his Fourth and
19    Fourteenth Amendment rights.
20            45.      DEFENDANTS UNKNOWN DOE OFFICERS 1-4’s use of force was both
21    excessive and unreasonable, especially because MR. RIVERA had surrendered, and posed
22    no immediate threat of death or serious bodily injury to the officers or others at the time
23    of the tasing and improper restraining.
24            46.      DEFENDANTS UNKNOWN DOE OFFICERS 1-4’s unlawful use of
25    excessive force caused MR. RIVERA to suffer extreme pain and suffering, loss of
26    enjoyment of life, earning capacity, his relationship with his family and friends, and his
27    untimely death when he was fatally tased and improperly restrained by DEFENDANTS
28    UNKNOWN DOE OFFICERS 1-4 who were acting under the color of law and as

                                                 - 10 -
                                         COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                           V. James DeSimone, Esq.
      Case No.:                                                                Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 11 of 24 Page ID #:11




 1    employees of the LAPD. DEFENDANTS UNKNOWN DOE OFFICERS 1-4, inclusive,
 2    integrally participated in or failed to intervene in the fatal tasing and improper restraining
 3    of MR. RIVERA.
 4            47.      DEFENDANTS UNKNOWN DOE OFFICERS 1-4’s tasing, improper
 5    restraining, use of hobble restraints and use of force violated their training, Post
 6    requirements and California and Federal law.
 7            48.      As a direct and legal result of the aforesaid acts and omissions of
 8    DEFENDANTS, and each of them, MR. RIVERA was deprived of his liberty and life
 9    without warrant or justification.
10            49.      As a result of their conduct, DEFENDANTS are liable for MR. RIVERA’s
11    injuries either because they were integral participants in the excessive use of force, or
12    because they failed to intervene to prevent those violations.
13            50.      As a direct and legal result of the aforesaid acts and omissions of
14    DEFENDANTS, and each of them, PLAINTIFFS suffered damages, including, without
15    limitation, loss of enjoyment of life, pain and suffering, physical injuries and sickness,
16    medical expenses, funeral and burial expenses, attorneys’ fees, costs of suit, other
17    pecuniary losses not yet ascertained and the continued loss of MR. RIVERA’s love,
18    affection, society, support, guidance, and companionship for the remainder of their lives.
19            51.      PLAINTIFFS are informed and believe and thereon allege that the acts of the
20    individual DEFENDANTS were committed by each of them knowingly, willfully and
21    maliciously, with the intent to harm, injure, vex, harass and oppress PLAINTIFFS with a
22    conscious disregard of PLAINTIFFS’ health and safety and constitutional rights and by
23    reason thereof, PLAINTIFFS seek punitive and exemplary damages from all
24    DEFENDANTS, and each of them, (except DEFENDANT CITY) in an amount as proved.
25                                    SECOND CAUSE OF ACTION
26                       Deprivation of Life Without Due Process-(42 U.S.C. § 1983)
27                                        (Against All Defendants)
28            52.      PLAINTIFF(S) repeat and re-allege each and every allegation in the above

                                                  - 11 -
                                          COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                             V. James DeSimone, Esq.
      Case No.:                                                                  Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 12 of 24 Page ID #:12




 1    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
 2            53.      DEFENDANTS UNKNOWN DOE OFFICERS 1-4 acted under color of
 3    state law within the course and scope of their duties as LAPD officers when they
 4    wrongfully killed MR. RIVERA who posed no imminent threat of danger to
 5    DEFENDANTS or anyone else. MR. RIVERA posed no threat when LAPD Officers
 6    unjustifiably used excessive force when they tased and improperly restrained him thereby
 7    causing his death.
 8            54.      PLAINTIFFS have a cognizable interest under the Substantive Due Process
 9    Clause of the Fourth and Fourteenth Amendments of the United States Constitution to be
10    free from state actions that deprive them of life, liberty or property in such a manner as to
11    shock the conscience, including but not limited to, unwarranted state interference in their
12    relationship with MR. RIVERA.
13            55.      As a result of the excessive force by DEFENDANTS UNKNOWN DOE
14    OFFICERS 1-4 and acting under color of state law, DEFENDANTS UNKNOWN DOE
15    OFFICERS 1-4 tased and improperly restrained MR. RIVERA thereby depriving him of
16    his life without due process of law. DEFENDANTS’ actions also caused MR. RIVERA
17    extreme pain and suffering, loss of life, earning capacity and his relationship with his
18    family, and friends. PLAINTIFFS have thereby been deprived of their constitutional right
19    of a familial relationship with MR. RIVERA for the rest of their lives.
20            56.      DEFENDANTS UNKNOWN DOE OFFICERS 1-4’s actions, along with
21    other undiscovered conduct, shocked the conscience, in that deliberation was practical and
22    DEFENDANTS acted with deliberate indifference to PLAINTIFFS’ constitutional rights,
23    and with the purpose to harm unrelated to any legitimate law enforcement objective.
24            57.       As a legal result of their conduct, DEFENDANTS are liable for MR.
25    RIVERA’s injuries, either because they were integral participants in the deprivation of
26    life without due process, or they failed to intervene to prevent those violations.
27            58.      The claim against DEFENDANT CITY, DEFENDANT MOORE,
28    DEFENDANTS UNKNOWN DOE OFFICERS 1-4, DOES 5-10 are based upon

                                                 - 12 -
                                         COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                             V. James DeSimone, Esq.
      Case No.:                                                                  Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 13 of 24 Page ID #:13




 1    PLAINTIFFS’ allegations that CITY’s policies, practices or customs were a cause of the
 2    injuries suffered by MR. RIVERA and PLAINTIFFS herein, and as set forth above.
 3            59.      As a direct and legal result of DEFENDANTS’ acts and omissions,
 4    PLAINTIFFS suffered damages, including, without limitation, loss of enjoyment of life,
 5    pain and suffering, physical injuries and sickness, emotional distress, medical expenses,
 6    funeral and burial expenses, attorneys' fees, costs of suit, other pecuniary losses not yet
 7    ascertained and the loss of MR. RIVERA’s love, affection, society, support, and
 8    companionship.
 9            60.      PLAINTIFFS are informed and believe and thereon allege that the acts of the
10    individual DEFENDANTS were willful, wanton, malicious, intentional, oppressive and
11    done with willful and conscious disregard of PLAINTIFFS’ rights, welfare and safety of
12    those of MR. RIVERA, justifying the awarding of punitive and exemplary damages in an
13    amount to be determined at time of trial.
14            61.      PLAINTIFFS, M.A.R., and SILVIA IMELDA RIVERA bring this claim as
15    the son and mother of MR. RIVERA and also seek attorneys’ fees under this claim.
16                                    THIRD CAUSE OF ACTION
17            Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
18                                       (Against All Defendants)
19            62.      PLAINTIFF(S) repeat and re-allege each and every allegation in the above
20    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
21            63.      Based upon the principles set forth in Monell v. New York City Department
22    of Social Services, 436 U.S. 658 (1978), and by ratifying the unconstitutional actions of
23    the    UNKNOWN DOE OFFICERS 1-4                  and DOES 5-10 officers’ actions and/or
24    maintaining a policy or custom that is the “moving force” behind the unconstitutional
25    deprivations alleged below, on and for some time prior to August 14, 2020 (and continuing
26    to the present date), DEFENDANTS CITY, CHIEF MOORE, UNKNOWN DOE
27    OFFICERS 1-4, and DOES 6-10, acting with gross negligence and with reckless and
28    deliberate indifference to the rights and liberties of the public in general, and of

                                                  - 13 -
                                          COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                            V. James DeSimone, Esq.
      Case No.:                                                                 Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 14 of 24 Page ID #:14




 1    PLAINTIFFS and MR. RIVERA, and of persons in their class, situation and comparable
 2    position in particular, knowingly maintained, enforced and applied an official recognized
 3    custom, policy, and practice of:
 4            a.       Failure to provide adequate training and supervision to police officers with
 5            respect to constitutional limits on the use of excessive force;
 6            b.       Employing and retaining as police officers and other personnel, including
 7            DEFENDANTS UNKNOWN DOE OFFICERS 1-4, whom DEFENDANTS
 8            CHIEF MOORE, CITY and DOES 5-10 at all times material herein knew or
 9            reasonably should have known had dangerous propensities for abusing their
10            authority and for mistreating citizens by failing to follow written LAPD policies,
11            including the use of excessive force;
12            c.       Of inadequately supervising, training, controlling, assigning, and disciplining
13            CITY police officers and other personnel, including DEFENDANTS UNKNOWN
14            DOE OFFICERS 1-4, whom DEFENDANTS CHIEF MOORE, CITY and DOES
15            5-10 knew or in the exercise of reasonable care should have known had the
16            aforementioned propensities and character traits, including the propensity for
17            violence and the use of excessive force;
18            d.       By maintaining grossly inadequate procedures for reporting, supervising,
19            investigating, reviewing, disciplining and controlling the intentional misconduct by
20            UNKNOWN DOE OFFICERS 1-4, who are police officers and/or agents of CITY;
21            e.       By failing to meaningfully investigate and adequately discipline
22            DEFENDANTS UNKNOWN DOE OFFICERS 1-4 and/or other LAPD officers,
23            including but not limited to, unlawful tasing, improper restraining, unnecessary use
24            of hobble restraints, and excessive force;
25            f.       By ratifying the intentional misconduct of DEFENDANTS UNKNOWN
26            DOE OFFICERS 1-4, and other officers and/ or agents, who are officers and/or
27            agents of CITY;
28            g.       By having and maintaining an unconstitutional policy, custom, and practice

                                                   - 14 -
                                           COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                               V. James DeSimone, Esq.
      Case No.:                                                                    Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 15 of 24 Page ID #:15




 1            of tasing, improper restraining, use of hobble restraints, and using excessive force,
 2            which also is demonstrated by inadequate training regarding these subjects. The
 3            policies, customs, and practices of DEFENDANTS CHIEF MOORE, CITY and
 4            DOES 5-10 were maintained with a deliberate indifference to individuals’ safety
 5            and rights;
 6            h.       By failing to properly investigate claims of unlawful tasing, improper
 7            restraining, use of hobble restraints, and excessive force by CITY officers; and other
 8            LAPD officers; and
 9            i.       Condonation and encouragement of officers in the belief that they can violate
10            the rights of persons such as MR. RIVERA with impunity, and that such conduct
11            will not adversely affect their opportunities for promotion and other employment
12            benefits.
13            64.      By reason of the aforementioned policies and practices of DEFENDANTS
14    CHIEF MOORE, CITY and DOES 5-10, MR. RIVERA was severely injured and
15    subjected to pain and suffering and lost his life.
16            65.      DEFENDANTS CHIEF MOORE, CITY and DOES 5-10, together with
17    various other officials, whether named or unnamed, had either actual or constructive
18    knowledge of the deficient policies, practices and customs alleged in the paragraphs
19    above. Despite having knowledge as stated above, these DEFENDANTS condoned,
20    tolerated and through actions and inactions thereby ratified such policies.                  Said
21    DEFENDANTS also acted with deliberate indifference to the foreseeable effects and
22    consequences of these policies with respect to the constitutional rights of MR. RIVERA,
23    PLAINTIFFS, and other individuals similarly situated.
24            66.      By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct
25    and other wrongful acts, DEFENDANTS CHIEF MOORE, CITY and DOES 5-10 acted
26    with intentional, reckless, and callous disregard for the life of MR. RIVERA and for MR.
27    RIVERA’s and PLAINTIFFS’ constitutional rights. Furthermore, the policies, practices,
28    and customs implemented, maintained, and still tolerated by DEFENDANTS CHIEF

                                                  - 15 -
                                          COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                              V. James DeSimone, Esq.
      Case No.:                                                                   Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 16 of 24 Page ID #:16




 1    MOORE, CITY and DOES 5-10 10 were affirmatively linked to and were a significantly
 2    influential force behind the injuries of MR. RIVERA and PLAINTIFFS.
 3            67.      The actions of each of DEFENDANTS DOES 5-10 were willful, wanton,
 4    oppressive, malicious, fraudulent, and extremely offensive and unconscionable to any
 5    person of normal sensibilities, and therefore warrants the imposition of exemplary and
 6    punitive damages as to DEFENDANTS DOES 5-10 and any other individual as allowed
 7    by law.
 8            68.      By reason of the aforementioned acts and omissions of DEFENDANTS
 9    CHIEF MOORE, CITY and DOES 5-10, PLAINTIFFS have suffered loss of love,
10    companionship, affection, comfort, care, society, and they will continue to be so deprived
11    for the remainder of their lives.
12            69.      Accordingly, DEFENDANTS CHIEF MOORE, CITY and DOES 5-10 each
13    are liable to PLAINTIFFS for compensatory damages under 42 U.S.C. § 1983.
14            70.      PLAINTIFFS also seek attorney fees under this claim.
15                                    FOURTH CAUSE OF ACTION
16                  Interference with Parent-Child Relationship-(42 U.S.C. § 1983)
17                                        (Against All Defendants)
18            71.      PLAINTIFF(S) repeat and re-allege each and every allegation in the above
19    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
20            72.      By wrongfully killing MR. RIVERA by tasing, improperly restraining, and
21    using a hobble restraint on him when he was unarmed and surrendering, DEFENDANTS
22    deprived PLAINTIFF SILIVIA IMELDA RIVERA of her Fourteenth Amendment right
23    to a familial relationship with MR. RIVERA. DEFENDANTS acted with deliberate
24    indifference to PLAINTIFF SILIVIA IMELDA RIVERA’s rights and/or their unlawful
25    conduct shocks the conscience.
26            73.      DEFENDANTS’ interference with the parent-child relationship caused MR.
27    RIVERA extreme pain and suffering, loss of life and earning capacity. DEFENDANTS’
28    actions also deprived PLAINTIFF SILIVIA IMELDA RIVERA of the life-long love,

                                                  - 16 -
                                          COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                            V. James DeSimone, Esq.
      Case No.:                                                                 Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 17 of 24 Page ID #:17




 1    companionship, support, society, care, and sustenance of her son MR. RIVERA, and she
 2    will continue to be so deprived for the remainder of her life.
 3            74.      As a result of their conduct, DEFENDANTS are liable for MR. RIVERA’s
 4    injuries and loss of life, either because they were integral participants in the interference
 5    with the parental-child relationship, or because they failed to intervene to prevent these
 6    violations.
 7            75.      The claim against DEFENDANTS CITY, CHIEF MOORE, UNKNOWN
 8    DOE OFFICERS 1-4, and Does 5-10 is based upon PLAINTIFF SILIVIA IMELDA
 9    RIVERA’s allegations that CITY’s policies, practices or customs were a cause of the
10    injuries suffered by MR. RIVERA and PLAINTIFF SILIVIA IMELDA RIVERA herein,
11    as set forth above.
12            76.      As a direct and legal result of DEFENDANTS’ acts and omissions,
13    PLAINTIFF SILIVIA IMELDA RIVERA suffered damages, including, without
14    limitation, loss of earnings and earning capacity, loss of enjoyment of life, pain and
15    suffering, physical injuries and sickness, medical expenses, funeral and burial expenses,
16    attorneys' fees, costs of suit, other pecuniary losses not yet ascertained and the loss of MR.
17    RIVERA’s love, affection, society, support, and companionship.
18            77.      PLAINTIFF SILIVIA IMELDA RIVERA is informed and believes and
19    thereon alleges that the acts of the individual DENDANTS were willful, malicious,
20    intentional, oppressive, reckless and/or were done in willful and conscious disregard of
21    PLAINTIFF SILIVIA IMELDA RIVERA’s rights, welfare and safety and those of her
22    son, justify the awarding of punitive and exemplary damages in an amount to be
23    determined at time of trial.
24            78.      PLAINTIFF SILIVIA IMELDA RIVERA brings this claim as successor- in-
25    interest to MR. RIVERA, and seeks both survival and wrongful death damages under
26    federal law for the violation of MR. RIVERA’s rights. PLAINTIFF SILIVIA IMELDA
27    RIVERA also seeks attorneys’ fees under this claim.
28    ///

                                                - 17 -
                                        COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                             V. James DeSimone, Esq.
      Case No.:                                                                  Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 18 of 24 Page ID #:18




 1                                            FIFTH CAUSE OF ACTION
 2                                    Wrongful Death (Cal. Civ. Proc. Code § 377.60)
 3                                    (PLAINTIFF M.A.R. Against All Defendants)
 4            79.       PLAINTIFF(S) repeat and re-allege each and every allegation in the above
 5                      paragraphs of this Complaint with the same force and effect as if fully set
 6                      forth herein.
 7            80.       DEFENDANTS UNKNOWN DOE OFFICERS 1-4, killed MR. RIVERA
 8    despite the absence of an imminent threat of death or physical injury to themselves or
 9    others. MR. RIVERA was unarmed and posed no threat to the officer’s safety or to the
10    safety of others. Mr. RIVERA died intestate and unmarried. PLAINTIFF M.A.R. as MR.
11    RIVERA’s only child, is the proper person to sue for his wrongful death under California
12    state law.
13            81.      PLAINTIFF           M.A.R.    asserts   wrongful   death   actions      against     all
14    DEFENDANTS pursuant to C.C.P. §§ 377.60 et seq. Per California Probate Code Section
15    6402 (b), PLAINTIFF is, “… The issue of the decedent…” This claim is based upon the
16    fact that DEFENDANTS’ negligent, reckless and wrongful acts and omissions, as alleged
17    herein, were a direct and legal cause of MR. RIVERA’s death and the resulting damages
18    to PLAINTIFF M.A.R.. As a result of their conduct, DEFENDANTS are liable for
19    PLAINTIFF M.A.R’s injuries, either because they were integral participants in the
20    wrongful conduct, or because they failed to intervene to prevent these violations.
21            82.       The civil rights violations alleged herein, as well as DEFENDANTS’ other
22    tortious acts and omissions, and negligence under California Civil Code Section 1714
23    form the basis for this cause of action.
24            83.       PLAINTIFF M.A.R. is informed and believes and thereon alleges that the
25    acts of the individual DEFENDANTS were willful, malicious, intentional, oppressive,
26    reckless and/or were done in willful and conscious disregard of PLAINTIFF M.A.R’s
27    rights, welfare and safety and those of his father, justifying the awarding of punitive and
28    exemplary damages in an amount to be determined at time of trial.

                                                        - 18 -
                                                COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                                    V. James DeSimone, Esq.
      Case No.:                                                                         Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 19 of 24 Page ID #:19




 1            84.        As a direct and legal result of DEFENDANTS’ acts and omissions,
 2    PLAINTIFFM.A.R. suffered damages, including, without limitation, loss of earnings and
 3    earning capacity, support and benefits, loss of enjoyment of life, pain and suffering,
 4    physical injuries and sickness, , medical expenses, funeral and burial expenses, attorneys'
 5    fees, costs of suit, other pecuniary losses not yet ascertained and the loss of MR.
 6    RIVERA’s love, affection, society and companionship.
 7            85.       PLAINTIFF M.A.R seeks both survival and wrongful death damages and all
 8    other damages and remedies available under state law.
 9                                         SIXTH CAUSE OF ACTION
10                                              Assault and Battery
11                                    (Plaintiff M.A.R. Against All Defendants)
12            86.       PLAINTIFF(S) repeat and re-allege each and every allegation in the above
13    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
14            87.        DEFENDANTS UNKNOWN DOE OFFICERS 1-4, while working as
15    police officers for the LAPD COUNTY, and acting within the course and scope of their
16    duties, intentionally used unreasonable force against MR. RIVERA, including but not
17    limited to, tasing, improperly restraining and unnecessary use of a hobble restraint on him
18    when he posed no threat to the officers or anyone else. Upon information and belief, MR.
19    RIVERA was tased multiple times. DEFENDANTS UNKNOWN DOE OFFICERS 1-4,
20    had no legal justification for using excessive force against MR. RIVERA as this use of
21    force was unnecessary and unreasonable.
22            88.       DEFENDANTS’ assault and battery caused MR. RIVERA extreme pain and
23    suffering, and loss of life and earning capacity. DEFENDANTS’ actions also deprived
24    PLAINTIFF M.A.R. of the life-long love, companionship, support, society, care and he
25    will continue to be so deprived for the remainder of his life.
26            89.        As a direct and legal result of DEFENDANTS’ acts and omissions,
27    PLAINTIFF M.A.R. suffered damages, including, without limitation, loss of earnings and
28    earning capacity, loss of enjoyment of life, pain and suffering, physical injuries and

                                                     - 19 -
                                             COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                               V. James DeSimone, Esq.
      Case No.:                                                                    Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 20 of 24 Page ID #:20




 1    sickness, emotional distress, medical expenses, funeral and burial expenses, attorneys'
 2    fees, costs of suit, other pecuniary losses not yet ascertained and the loss of MR.
 3    RIVERA’s love, affection, society, support and companionship.
 4            90.       PLAINTIFF M.A.R. is informed and believes and thereon alleges that the
 5    acts of the individual DEFENDANTS were willful, malicious, intentional, oppressive,
 6    reckless and/or were done in willful and conscious disregard of the rights, welfare and
 7    safety of MR. RIVERA, thereby justifying the awarding of punitive and exemplary
 8    damages in an amount to be determined at time of trial.
 9            91.        As a result of their conduct, DEFENDANTS are liable for MR. RIVERA’s
10    injuries, either because they were integral participants in the assault and battery, or
11    because they failed to intervene to prevent these violations, or under the doctrine of
12    respondeat superior.
13            92.       PLAINTIFF M.A.R. brings this claim as successor-in-interest to MR.
14    RIVERA, and seeks both survival and wrongful death damages under state law.
15                                    SEVENTH CAUSE OF ACTION
16                                               Negligence
17                                         (Against All Defendants)
18            93.       PLAINTIFF(S) repeat and re-allege each and every allegation in the above
19    paragraphs of this Complaint with the same force and effect as if fully set forth herein.
20            94.       DEFENDANTS owed a duty of care toward MR. RIVERA and were
21    required to use reasonable diligence to ensure that MR. RIVERA was not harmed by
22    DEFENDANTS’ acts or omissions.             DEFENDANTS’ actions and omissions were
23    negligent and reckless, including but not limited to:
24            (a). the failure to properly assess and/or supervise the need to tase, improper
25    restraining, use of hobble restraints, and use of excessive force against MR. RIVERA;
26            (b). the negligent tactics and handling of the situation with MR. RIVERA, including
27    pre-tasing negligence;
28            (c). the negligent tasing, improper restraining, use of hobble restraints, use of

                                                  - 20 -
                                          COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                           V. James DeSimone, Esq.
      Case No.:                                                                Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 21 of 24 Page ID #:21




 1    excessive force against MR. RIVERA;
 2            (d). the failure to employ proper restraining techniques and to exercise due care.
 3            (e). the failure to properly train, supervise and discipline employees, including the
 4    individual DEFENDANTS;
 5            (f). the failure to provide timely medical assistance to MR. RIVERA; and
 6            (g). the negligent hiring, retention and assignment of its employees, including the
 7    individual DEFENDANTS.
 8            95.       DEFENDANTS’ conduct caused MR. RIVERA, without limitation, extreme
 9    pain and suffering, and loss of life, enjoyment of life and earning capacity.
10    DEFENDANTS’ actions also deprived PLAINTIFF M.A.R. of the life-long love,
11    companionship, support, society, care, and sustenance of his father and he will continue
12    to be so deprived for the remainder of his life.
13            96.       In addition, at the aforementioned date, time and place, the DEFENDANTS
14    negligently, carelessly and without reasonable care, touched and fatally battered MR.
15    RIVERA.
16            97.       As a result of their conduct, DEFENDANTS are liable for MR. RIVERA’s
17    injuries because they were integral participants in the negligence, or because they failed
18    to intervene to prevent these violations, or under the doctrine of respondeat superior.
19            98.       DEFENDANT CITY is vicariously liable under Government Code section
20    815.2 for the acts of its employees LAPD’s UNKNOWN DOE OFFICERS 1-4,
21    committed in the course and scope of their employment with the CITY.
22            99.      PLAINTIFF M.A.R. brings this claim as successor-in-interest to MR.
23    RIVERA, and seeks both survival and wrongful death damages under state law.
24                                          EIGHTH CAUSE OF ACTION
25                                    Violation of Bane Act (Cal. Civil Code § 52.1)
26                                              (Against All Defendants)
27             100. PLAINTIFF(S) repeat and re-allege each and every allegation in the above
28    paragraphs of this Complaint with the same force and effect as if fully set forth herein.

                                                       - 21 -
                                               COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                                    V. James DeSimone, Esq.
      Case No.:                                                                         Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 22 of 24 Page ID #:22




 1            101.      As alleged herein, DEFENDANTS interfered by threats, intimidation,
 2    coercion, or violence with MR. RIVERA’s rights under state and federal laws and under
 3    the state and federal Constitution including, without limitation, the right to be free from
 4    excessive force, the right to due process, and the right to bodily integrity, including their
 5    rights under Civil Code Section 43, Penal Code Sections 149, 240 and 242, and his rights
 6    under the First, Fourth and Fourteenth Amendments to the United States Constitution and
 7    his rights under Article 1, Sections 1, 7 and/or 13 of the California Constitution.
 8            102.      DEFENDANTS’ conduct caused MR. RIVERA extreme pain and suffering,
 9    and loss of life, earning capacity and his relationship with his parents, friends and family.
10    DEFENDANTS’ actions also deprived PLAINTIFF M.A.R. of his life-long love,
11    companionship, support, society, care, and he will continue to be so deprived for the
12    remainder of his life.
13            103.      As a result of their conduct, DEFENDANTS are liable for MR. RIVERA’s
14    injuries, either because they were integral participants in the misconduct, or because they
15    failed to intervene to prevent these violations, or under the doctrine of respondeat
16    superior.
17            104.      As a direct and legal result of DEFENDANTS’ acts and omissions,
18    PLAINTIFF M.A.R. suffered damages, including, without limitation, loss of earnings and
19    earning capacity, loss of enjoyment of life, pain and suffering, physical injuries and
20    sickness, emotional distress, medical expenses, funeral and burial expenses, attorneys'
21    fees, costs of suit, other pecuniary losses not yet ascertained and the loss of MR.
22    RIVERA’s love, affection, society and companionship.
23            105.      PLAINTIFF M.A.R. is informed and believes and thereon alleges that the
24    acts of the individual DEFENDANTS were willful, malicious, intentional, oppressive,
25    reckless and/or were done in willful and conscious disregard of the rights, welfare and
26    safety of PLAINTIFF, thereby justifying the awarding of punitive and exemplary damages
27    in an amount to be determined at time of trial.
28            106.      PLAINTIFF M.A.R. brings this claim as successor-in-interest to MR.

                                                 - 22 -
                                         COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                            V. James DeSimone, Esq.
      Case No.:                                                                 Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 23 of 24 Page ID #:23




 1    RIVERA’s, and seeks both survival and wrongful death damages under state law.
 2    PLAINTIFF also seeks reasonable attorneys’ fees under this claim.
 3
 4                                     PRAYER FOR RELIEF
 5            WHEREFORE, PLAINTIFFS’ pray for judgment against DEFENDANTS and
 6    each of them, as follows:
 7            AS TO EACH OF THE ACTIONS AS APPLICABLE:
 8            1. For General Damages according to proof;
 9            2. For Special Damages according to proof;
10            3. For punitive Damages as provided by law, in an amount to be proved against
11                 each individual DEFENDANT (not including CITY)
12            4. For Attorneys’ Fees and costs of suit;
13            5. For such other and further relief as the Court may deem proper.
14            6. For such other and further relief as the Court may deem just, proper, and
15    appropriate.
16
17
18    Dated: April 6, 2021                           V. JAMES DESIMONE LAW
19
20
                                              By:    /s/ V. James DeSimone
21                                                   V. James DeSimone, Esq.
22                                                   Carmen D. Sabater, Esq.
                                                     Attorneys for PLAINTIFFS
23
24
25
26
27
28

                                                - 23 -
                                        COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                            V. James DeSimone, Esq.
      Case No.:                                                                 Carmen D. Sabater, Esq.
     Case 2:21-cv-02957-JFW-MAR Document 1 Filed 04/06/21 Page 24 of 24 Page ID #:24




 1                                    DEMAND FOR JURY TRIAL
 2
 3            PLAINTIFFS hereby demand a trial by jury.
 4
 5
      Dated: April 6, 2021                         V. JAMES DESIMONE LAW
 6
 7                                           By:   /s/ V. James DeSimone
 8                                                 V. James DeSimone, Esq.
                                                   Carmen D. Sabater, Esq.
 9
                                                   Attorneys for PLAINTIFFS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                - 24 -
                                        COMPLAINT FOR DAMAGES
      M.A.R. v. City of Los Angeles                                      V. James DeSimone, Esq.
      Case No.:                                                           Carmen D. Sabater, Esq.
